Opinion by
Cline, J.
The record showed that the cards of buttons were placed in wrappers, packed in boxes which were in wooden cases. Neither the buttons nor the cards were marked but the wrappers, boxes, and the cases were. In harmony with Abstracts 32464 and 33005 it was found that the cards are the immediate containers of the buttons involved and as they bear no marking to indicate the country of origin the protest was overruled on the authority of Givaudan v. United States (22 C. C. P. A. 115, T. D. 47104).